DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.
 Allowable Subject Matter
Claims 1-2, 4, 7-10, 12, 15, 23-30 are allowed.
The following is an examiner’s statement of reasons for allowance:  The teaching of U.S. Pub. No. 2016/0198097 to Yewdall et al. and also U.S. Pub. No. 2015/0254905 to Ramsby et al. are both highly relevant to the present invention.  Yewdall teaches capturing an object image and removing background information and inserting an object into the image.  Various methods of editing the insertion process are provided and dealing with depth and size of the inserted object with respect to other objects in the original object image is discussed in detail throughout the disclosure.  Ramsby discloses fixed size augmented reality objects and focuses on how to represent virtual objects that are inserted into an image.  Detail regarding the display size of the object and its relationship to apparent depth, and various alternative ways of dealing with display size of an object and apparent depth are provided.  However, the prior art does not teach all of the limitations of the presently claimed invention including the limitations .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697